PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/739,026
Filing Date: 9 Jan 2020
Appellant(s): Wirtgen GmbH



__________________
Gary L. Montle
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on 2/14/2022

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 8/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. The appellant argues (Appeal Brief page 8), Claim 31, 
“The cited prior art references, taken alone or in combination, fail to disclose or suggest to a person having ordinary skill in the art at least the step of "determining whether the milling drum is actively milling the ground surface by at least interpreting working parameters of the construction machine as correlating to active milling of the ground surface."
“Appellant respectfully submits that this finding is in error, at least because: (1) MOBA never expressly "determines" that active milling of a ground surface is taking place; and (2) even assuming arguendo that Becker determines a "milling" operation in an entirely different context is actively taking place, Becker does not remotely disclose active milling of a ground surface in the context of the claimed earth working machine, and one of skill in the art would not reasonably combine these references to arrive at the claimed invention.”
Examiner’s Answer to A. The examiner respectfully does not agree, and would like to refer to the followings:
First, based on the claimed language, the determination of active milling is interpreted based on working parameters of the construction machine correlating to active milling, thus the excavated ground calculation of DE/MOBA page 14 and claim 1 only takes place when there is an active action of milling i.e. if there is no milling, then there is no ground being excavated, especially that such calculation has been respectively and continuously added as the process goes through as in page 13 of DE/MOBA, the following recitation is from page 13 of DE/MOBA “the volume of the pavement, which has just been removed or excavated, can be respectively calculated, and continuously added over the respective stretch of motion. The summation value represents the entire volume of the road pavement, which has been removed or excavated with the width of the milling drum over the respective stretch of motion”. Thus, the excavation parameter correlates to the active milling action, hence the determination of active milling has been applied. (see Non-Final Rejection, hereinafter referenced as NF, page 5-6. See page 7-8 and 12-14 of DE/MOBA as the excavated ground reads on the “interpreting working parameters of the construction machine as correlating to active milling of the ground surface” see NF page 6.
Second, the fact that the surface is determined in terms of being processed or unprocessed of DE/MOBA page 7 and claim 1 is a clear indication that the detection of active milling process has been determined, otherwise, how can the system predict a processed surface from an unprocessed surface without detecting the active milling action? Please see page 5, wherein the processed surface and the unprocessed surface have been determined, indicating if an active milling has been applied or not.
Third, page 5 DE/ MOBA, expressly provides the detection of processed road and unprocessed roads, i.e. active milling and inactive milling, as precautionary measures. See page 6 of NF. The examiner provides citation from page 5 of DE/ MOBA, “In order for precautionary measures to be taken against the occurrence of errors, it is cited in DE 87 13 874 U1 of the applicant that two interval-measuring devices, outfitted with ultrasonic transceivers, are provided, one of which measures the interval up to the surface of the unprocessed road pavement surface, while the other one measures the interval up to the processed plane. With the help of an evaluation and analysis device,”. Moreover, the examiner provides citation from NF page 6 “the ultrasound sensor reads the surface profile and analyzes it in order to determine the need for milling to be applied on the unprocessed road as in page 5”; “One of ordinary skill in the art would expect that when the calculated excavation volume is null, it means there is no milling taking place, as such factor shows whether the milling is actually taking place or no as in page 7 "this excavated volume or milled-off volume represents a measure for the working performance or efficiency of the working machine. and hence ought to be taken into account for the calculation of the extent of the mission". hence. the determination of active milling takes place.”
Fourth, in regards to the allegation of “(1) MOBA never expressly determines that active milling is taking place”, the examiner respectfully does not agree, and would like to submit that the citation of page 5 of DE/MOBA, as this citation alone, is adequate to negate the appellant allegation. Which is cited here again “In order for precautionary measures to be taken against the occurrence of errors, it is cited in DE 87 13 874 U1 of the applicant that two interval-measuring devices, outfitted with ultrasonic transceivers, are provided, one of which measures the interval up to the surface of the unprocessed road pavement surface, while the other one measures the interval up to the processed plane. With the help of an evaluation and analysis device”. Also NF page 6 which is recited here for convenience, “In other words, the ultrasound sensor reads the surface profile and analyzes it in order to determine the need for milling to be applied on the unprocessed road as in page 5,”
Fifth, since the appellant within the prosecution kept arguing such limitation, the examiner decided to provide another prior art (not because the first prior art does not teach the argued limitation), rather because the examiner elects to provide a compact prosecution, just in case the appellant keeps challenging the provided explanations. Thus, the examiner provided the second prior art Becker in order to exhibit that the well-known limitation is applied within the art of milling. 
Sixth, Becker expressly indicates that the detection of milling takes place based on the detected vibration/perturbation caused by the milling drum (working parameter of the construction machine as correlating to active milling), as in [0028] Becker which is recited here for convenience, “Periodic perturbations in the speed result from the milling stock striking the drivers, and these can be effectively acquired and evaluated by means of a Fourier analysis.” Please see NF page 7, which is recited here for convenience “also see [0091-0095]. Wherein the speed sensor 8 of fig 1. [0047] and [0058] which is attached to the construction frame and wherein based on the analysis and calculation of the sensor signal the perturbation due to milling is determined.” The express citation of detecting milling action as explained in the NF, based on the work machine parameter (perturbation/vibration in the speed results from milling struck striking the drivers, reads on “whether the milling drum is actively milling the ground surface by at least interpreting working parameters of the construction machine as correlating to active milling of the ground surface” and negate the second allegation cited the appellant above.
Seventh in regards to the allegation of Becker not teaching earth working machine/traveling machine, such allegation is moot, as the earth working machine has been already disclosed by DE/MOBA in the first place, i.e. there is no need for the secondary prior art to disclose such limitation. Nevertheless, the reason of adding Becker is mainly because it teaches the technique of active milling determination, thus the milling technique being part of an earth milling machine or not, does not change the fact that Becker teaches the claimed limitation pertaining the same field of endeavor of milling techniques and characteristics. 
Eighth, Becker teaches the milling techniques and characteristics i.e. it belongs to the same field of endeavor, see NF page 7-8. Not to mention that such aspect has been explained in the motivation statement in page 7-8 of the NF, the examiner would like to recite an excerpt from the motivation statement for convenience, “The action of determining the functionality of the milling process during displacement has been applied and disclosed in page 7 of DE. and similarly, in Becker. in order to determine that the milling action has been executed accurately as planned. i.e. no malfunctioning has occurred that prevents milling action from performing, thus implementing the aspect of verification via the perturbation analysis and determination of Becker, would be suitable and applicable and would increase the reliability of the verification process. Moreover, one of ordinary skill in the art would acknowledge that such well-known technique would provide the expected results yet with higher accuracy and reliability KSR and ([abstract], [0053] and [0113] Becker, as the accuracy is emphasized).” 
Ninth, furthermore, in this provided Appeal Brief the appellant submits (first paragraph of page 5 in this Appeal Brief) that the active milling is determined via vibration detection. Therefore, the examiner would like to refer to Becker, as it does teach the same approach by detecting perturbation/ vibration of the milling drum as the stock strikes the drivers, then how come the appellant alleges that Becker teaches an entirely different context? Knowing that Becker does teach the very same aspect of vibration/perturbation that determines the active milling action? Please see Appeal Brief page 5 first paragraph and Becker [0028], [0091-0095], [0047] and [0058]. Apparently, the appellant contradicts his/her own statement and ignores the main aspect of Becker.

B. The appellant argues (Appeal Brief page 9-12), Missing Limitations, 
“MOBA consistently describes and claims a road-building machine which "processes" or "is processing" the pavement surface of a road. At the heart of the present appeal is a fundamental dispute between whether (or not) a statement that the machine "is processing" the road surface effectively teaches a required step of "determining" that active milling is taking place. MOBA never affirmatively teaches such a step, and there is no indication that an input of any kind is measured, calculated, or otherwise provided in this context.”. 
Moreover, the appellant argues “MOBA is utterly silent as to a context wherein an "area" is being calculated instead.” Furthermore, “However, as noted above these citations merely present the condition as a fait accompli and are legally insufficient with respect to the claimed "determining" step.” Moreover, “The Office erroneously cites this statement as amounting to a determination that active milling is taking place.” 
Furthermore, the appellant argues “In other words, the determination that active milling is occurring is a required precondition for calculating the area milled, and is not a step to be performed post facto from a calculated volume (or lack thereof).” 
Furthermore, the appellant alleges that Becker does not disclose or plausibly suggest determining whether there is active milling of a road surface across which the machine is travelling, as the machine itself does not "travel" at all but merely rotates in place.”
Examiner’s Answer to B. The examiner respectfully does not agree, and would like to refer to the followings:
First, in regards to the argument of the term “is processing”, the prior art of DE/MOBA does teach a process of measuring via sensors/ transceivers i.e. the process of measuring is disclosed at least in claim 1 of DE/MOBA “which is being processed by a road-building machine”, and wherein such measurements to be analyzed and determined, wherein parameters are calculated. Such aspect has been disclosed at least in pages 13-14, 7-8 and 5 of DE/MOBA. Thus, the allegation of lacking the statement that the “machine is processing”, is moot, and not valid. Nevertheless, the statement “the machine is processing” is not part of the claimed language. MPEP 2145 VI “arguing limitation which are not claimed”.
Second, at least claim 1 of DE/MOBA recites “Device for the determination of surface profiles of a planar (two dimensional) object - which is being processed by a road-building machine. Processing the pavement (road surfacing) of a road," i.e. the pavement processing is being processed, i.e. actively and currently is being processed. See NF the second item on pages 29-30 wherein an excerpt is recited here for convenience: emphasis added “the active milling action is Not a conclusion, yet it is a fact that has been expressly disclosed at least in claim 1, "Device for the determination of surface profiles of a planar (two dimensional) object - which is being processed by a road-building machine. Processing the pavement (road surfacing) of a road," i.e. the pavement processing is being processed, i.e. actively and currently is being processed. And claim 2 emphasizes "the object is being processed is (a pavement road surfacing" using the milling drum (1)," i.e. by no means, one of ordinary skill in the art would not acknowledge the milling action is currently taking a place, such acknowledgement is not in terms of conclusion, yet it is in terms of express and explicit citations.”
Third, in regards to the allegation of not disclosing the limitation of “area being calculated”, the appellant provides his allegation, yet without any further explanation on. Moreover, the limitation of “determining area of ground surface” has been disclosed by DE/MOBA at least in fig 3, Page 7-8 "that the surface profile of an essentially two-dimensional object," ... "can be determined so that on account of the profile structure, while taking into consideration the depth of processing. The volume, which has been processed or removed, can be determined,” i.e. the two-dimensional object considering the width and length of the surface area, and yet even the depth is determined, thus, not only the area is determined, yet the volume is further determined. See NF page 8-9. 
Fourth, in regards to the allegation of the insufficient disclosure with respect to the claimed “determining step”, the examiner assumes that the determining step refers to the limitation “determining whether the milling drum is actively milling the ground surface by at least interpreting working parameters of the construction machine as correlating to active milling of the ground surface”; however, the examiner respectfully does not agree, and would like to refer to Examiner’s Answer to A , First to Fourth bullets above.
Fifth, in regards to the alleged erroneously citing the determination of active milling taking place, the examiner respectfully does not agree, and would like to refer to the claimed language, as such active milling determination is based at least on “interpreting working parameters of the construction machine as correlating to active milling of the ground surface” yet if the appellant alleges that the determination of excavated surface volume and the corresponding interval measurements, are not related to the parameters of construction machine, then appellant is incumbent to justify his/her allegation, yet no such justification has been provided, thus this allegation has no basis and does not make sense. Furthermore, if the calculation of the areal and volume of the already excavated surface and the corresponding interval measurement and values/ do not refer to, or do not relate to the action of actively stripping/ milling the surface, then the appellant is incumbent to explain why such aspect does not correlate and interpret the active milling action. Since the appellant does not provide any justification in this regard, then the examiner considers this argument is mere allegation 37 CFR 1.111 (b) “general allegation”.
Sixth in regards to the argument of determination the active milling is a required precondition rather than being performed past facto, such allegation is moot, as it has nothing to do with claimed language MPE 2145 VI, not to mention that the conclusory allegation has no justification what so ever. Nevertheless, the argued limitation is disclosed at least in DE/MOBA page 5 “precautionary measure”.
Seventh, in regards to the allegation of Becker does not disclose the active milling determination and lacks the limitation of traveling, the examiner respectfully does not agree and would like to refer to the Examiner’s Answer to A items fifth -ninth above.

C. The appellant argues (Appeal Brief page 12-14), Becker is not properly combined with MOBA, 
“However, as noted above the cited combination still fails to produce all of the claim limitations, and it is (at best) further unclear why or how the machine as taught by MOBA would be modified in view of anything taught by Becker, particularly in the context of the claimed invention.” 
Moreover, the appellant further argues “Becker cannot plausibly be considered as being from the same field of endeavor as the claimed invention. The claimed invention is directed to a construction machine that travels across a road surface and mills material from the road surface, and more particularly to a method of calculating the area milled. Becker is directed to a machine which does not travel but rather comprises a drum that mills material loaded there within, and more particularly "a method for determining a filling method of a loaded drum of a mill." 
Furthermore, the appellant argues that the claimed problem is not reasonably pertinent to the Becker’s approach: “The particular problem confronting the inventor of the invention as claimed was how to calculate an area of a road surface that has been milled by a construction machine. This is far removed from any problems associated with determining the filling level of a stationary (rotating in place) refuse mill as described in Becker, and there is no demonstration by the Office otherwise.” 
Furthermore, the appellant argues “there is no apparent need for any of the "speed sensing" or "milling perturbation" teachings from Becker, even if they were relevant at all to the types of machine associated with the device in MOBA (which they most certainly are not).”
Examiner’s Answer to C. The examiner respectfully does not agree, and would like to refer to the followings:
First, in regards to the allegation of the combination fails to produce the claimed language, the examiner respectfully does not agree, and would like to refer to the Examiner’s Answer to A, items 1st -9th above.
Second, in regards to the allegation of Becker not being from the same field of endeavor, such argument is moot. Because, the field of endeavor is the process of milling which is indeed common between Becker and DE/MOBA. Thus, such argument is moot.
Third, in regards to the allegation of Becker not disclosing a traveling machine, this allegation is moot, because, such limitation has been already disclosed by DE/MOBA in the first place, i.e. there is no need to be disclosed by the secondary prior art Becker, not to mention that Becker has been added to the rejection solely for the purpose of incorporating the limitation of determining the active milling by at least interpreting working parameters of the construction machine as correlating to active milling of the ground surface. Nevertheless, a milling of a road has to be implemented by a moving machine inherently, otherwise how can the road to be milled?
Fourth, it is worth to mention that it is inherent that milling a road has to be performed by a moving machine/ mechanism, in order to mill the whole road from its beginning till its end, i.e. the milling process has to be physically applied to all the road surface along the whole road, i.e. such argument contradicts the purpose and fundamental functionality of road milling. Meanwhile, there is nothing that prevents one of ordinary skill in the art to consider that the milling drum of Becker belongs to, or attached to a traveling machine. Moreover, there is nowhere in Becker that suggests or even hints that the milling drum is rotating in the same place as the appellant alleges. Thus, the appellant allegation is not true and has never been neither expressly or implicitly or even hinted by Becker what so ever.
Fifth, in regards to the argument of Becker not pertaining the claimed problem. The examiner respectfully does not agree, simply because the issue of determining an active milling, and hence providing an accurate measure of the milling process is expressly disclosed at least in [0028] of Becker, thus such allegation has no basis. Please see the NF page 7 which is recited here for convenience: “([0028] "Periodic perturbations in the speed result from the milling stock striking the drivers. and these can be effectively acquired and evaluated by means of a Fourier analysis.", also see [0091-0095]. Wherein the speed sensor 8 of fig 1. [0047] and [0058] which is attached to the construction frame and wherein based on the analysis and calculation of the sensor signal the perturbation due to milling is determined.)” “It would have been obvious to one of ordinary skill in the art at the time of the invention to include the analysis of the speed sensing and its analysis determining the milling perturbation of Becker to the teaching of DE. as the addition of speed measurement and its associated perturbation determination is applied within the art and would be compatible and applicable to the analyzed data. yet would provide more accurate and reliable results and hence would provide an improvement to DE teaching. The action of determining the functionality of the milling process during displacement has been applied and disclosed in page 7 of DE. and similarly, in Becker. in order to determine that the milling action has been executed accurately as planned. i.e. no malfunctioning has occurred that prevents milling action from performing, thus implementing the aspect of verification via the perturbation analysis and determination of Becker, would be suitable and applicable and would increase the reliability of the verification process. Moreover, one of ordinary skill in the art would acknowledge that such well-known technique would provide the expected results yet with higher accuracy and reliability KSR and ([abstract], [0053] and [0113] Becker, as the accuracy is emphasized).” 
Sixth, in regards to the allegation of “there is no apparent need for the “speed sensing” or milling perturbation”. The examiner respectfully does not agree, and would like to remind the appellant that the argued speed sensing pertains the speed of the milling drum, caused by the drive milling process sequence, Becker [0008-0009] and [0028], i.e. it is indeed pertinent to the milling process, and wherein the vibration/ perturbation of the drum speed resulting from milling stock striking the drivers, (Becker [0028]) provides a clear indication of the active milling process as explained in the NF page 7 and recited in the above bullet. Such characteristic provides the benefit of reliable milling determination and determination of possible inactive or malfunctioning device, which indeed would improve the milling functionality and reliability. Please see the motivation provided in the NF page 7 which is also recited in the above bullet.
Seventh, please refer to the Examiner’s Answer to A bullets 5th- 9th above.

D. The appellant argues (Appeal Brief page 14-15), Becker is not properly combined with MOBA. 
The appellant argues “Otherwise stated, the combination proposed by the Office appears to require: (a) modifying the device as taught by MOBA to calculate an area milled rather than volume, without any express suggestion therefor in either of the cited references; 
(b) ignoring the preset milling depth value as previously used in MOBA and accordingly needing to otherwise determine that active milling is taking place; and 
(c) looking to the teachings from Becker for determining whether or not the milling drum is actively milling away material from the road surface, while (d) further ignoring that the milling drum in Becker actually includes the material being milled and does not travel across the road surface.”
Examiner’s Answer to D. The examiner respectfully does not agree, and would like to refer to the followings:
First, in regards to a) above, the examiner would like to remind the appellant that there is no need for modification at all, as simply the area determination (two-dimensional object) is part of DE/MOBA at least in page 7-8, wherein the two-dimensional object (area) is determined first, and then when the depth is determined, the volume is determined afterward. Please, see Examiner’s Answer to B, Third bullet.
Second, in regards to the allegation on part b) above, the examiner respectfully does not agree. Since the above argument part (a) of modifying DE/MOBA is not valid as being answered in the above First bullet, thus any further arguments and conclusions drawn from, or based on part (a), have no basis and are moot. Not to mention that the area has been determined as indicated in the First bullet, and the volume based on the depth has been determined as well (afterward), without the need to ignore any part or modify any part of Becker, as the appellant allegedly concluded.
Third, in regards to arguments in c) and d) the appellant keeps concluding and assuming ignoring some parts and modifying others, and draws conclusion out of such assumptions, however, none of the appellant’s assumptions is correct at least based on the above bullets (First- Second), i.e. the provided argument is moot as it lacks reasonable basis. 
The rest of the arguments on page 15 have been acknowledged, yet the Examiner’s answers to A-D should be sufficient to respond to them.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        

Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.